EXHIBIT 10.1

 

INVESTMENT AGREEMENT


Dated as of August 19, 2016

 

 

between


RLJ Entertainment, Inc.


and


DIGITAL ENTERTAINMENT HOLDINGS LLC

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I.
DEFINITIONS

Section 1.1

Definitions2

ARTICLE II.
CLOSING

Section 2.1

Closing8

Section 2.2

Closing Deliverables9

Section 2.3

Closing Conditions10

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

Section 3.1

Representations and Warranties of the Company11

Section 3.2

Representations and Warranties of the Investor31

ARTICLE IV.
COVENANTS

Section 4.1

Interim Operations; Ongoing Consent Rights33

Section 4.2

Further Assurances35

Section 4.3

Directors35

Section 4.4

Stockholder Approval36

Section 4.5

Stockholders Meeting36

Section 4.6

Acknowledgment of Dilution37

Section 4.7

Access and Information37

Section 4.8

Maintenance and Filing Requirements37

Section 4.9

Exercise Procedures38

Section 4.10

Publicity38

Section 4.11

Indemnification of Investor Parties38

Section 4.12

Acquisition Proposals39

Section 4.13

Intellectual Property Agreements44

Section 4.14

Waiver Agreements; Other Instruments44

Section 4.15

Subsequent Investor Sales45

Section 4.16

Notice of Certain Events45

ARTICLE V.
TERMINATION

Section 5.1

Termination45

Section 5.2

Notice of Termination; Effect of Termination46

i

--------------------------------------------------------------------------------

 

 

ARTICLE VI.
MISCELLANEOUS

Section 6.1

Survival47

Section 6.2

Fees and Expenses48

Section 6.3

Entire Agreement48

Section 6.4

Notices48

Section 6.5

Amendments; Waivers49

Section 6.6

Successors and Assigns50

Section 6.7

No Third-Party Beneficiaries50

Section 6.8

Governing Law50

Section 6.9

WAIVER OF JURY TRIAL51

Section 6.10

Specific Performance51

Section 6.11

Counterparts51

Section 6.12

Severability51

Section 6.13

Replacement of Securities52

Section 6.14

Common Stock Adjustments52

Section 6.15

Payment Set Aside52

Section 6.16

Construction52

Section 6.17

Interpretation52

Section 6.18

Headings53

 

 

Annex A Form of Credit and Guaranty Agreement

Annex BForms of Investor Warrants

Annex CForm of Registration Rights Agreement

Annex DForm of Voting Agreement

Annex EForm of Waiver Agreement

Annex FTerms of Stockholders’ Agreement

Annex GForms of Certificate of Designations

Annex HForms of 2015 Warrants

 

 

 

 

ii

--------------------------------------------------------------------------------

 

INVESTMENT AGREEMENT

This Investment Agreement (this “Agreement”) is dated as of August 19, 2016,
between RLJ Entertainment, Inc., a Nevada corporation (the “Company”), and
Digital Entertainment Holdings LLC, a Delaware limited liability company (the
“Investor”).

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, subject to the terms and conditions set forth in this Agreement and the
credit and guaranty agreement in the form attached as Annex A (the “Credit and
Guaranty Agreement”), which shall be entered into on the Closing Date, the
Investor desires to extend senior secured loans to the Company in an aggregate
principal amount of $65,000,000 (the “Senior Secured Loans”);

WHEREAS, immediately following the extension of the Senior Secured Loans to the
Company on the Closing Date, the Company’s Existing Indebtedness shall be repaid
in full, by wire transfer directly from the Investor to McLarty Capital Partners
SBIC, L.P., as administrative agent for the Existing Indebtedness (“McLarty”);

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue to the Investor, and the Investor desires to receive
from the Company, the Warrants in the forms attached as Annex B;

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Investor shall enter into a registration rights agreement in the
form attached as Annex C (the “Registration Rights Agreement”) on the Closing
Date;

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, the Investor and certain stockholders of the Company (the “Voting
Stockholders”) are entering into a voting agreement in the form attached as
Annex D (the “Voting Agreement”), pursuant to which each Voting Stockholder has
agreed to approve the transactions contemplated by this Agreement and the other
Transaction Documents and to vote in favor of the election of directors
nominated by the Investor following the Closing in accordance with the terms of
this Agreement;

WHEREAS, concurrently with the execution and delivery of this Agreement, certain
stockholders, warrant holders and unsecured subordinated note holders of the
Company are entering into waiver agreements with the Company in the form
attached as Annex E (the “Waiver Agreements”);

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company, the Investor and certain stockholders shall enter into a stockholders’
agreement addressing the terms set out on Annex F (the “Stockholders’
Agreement”) on the Closing Date; and

WHEREAS, the Company and the Investor desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Company and the
Investor agree as follows: 

ARTICLE I.
DEFINITIONS

Section 1.1Definitions

. For purposes of this Agreement, the following terms shall have the following
meanings:

“Acorn TV Subscriber” means a subscriber to the Company’s Acorn TV digital
channel.

“Acquisition Proposal” shall have the meaning given to such term in
Section 4.12(c)(i).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Agreement” shall have the meaning given to such term in the Preamble hereto.

“Alternative Agreement” shall have the meaning given to such term in
Section 4.12(a)(iv).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Change of Recommendation” shall have the meaning given to such term in Section
4.12(e)(vi).

“Closing” shall have the meaning given to such term in Section 2.1.

“Closing Date” shall have the meaning given to such term in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

2

--------------------------------------------------------------------------------

 

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to (1)
receive Common Stock or (2) to vote with the stockholders of the Company on any
matter.

“Company” shall have the meaning given to such term in the Preamble hereto.

“Company Fundamental Representations” means the Company’s representations and
warranties set forth in Section 3.1(a), Section 3.1(b), Section 3.1(c),
Section 3.1(d)(i), Section 3.1(f), Section 3.1(g), Section 3.1(r), and
Section 3.1(z).

“Company Intellectual Property” shall have the meaning given to such term in
Section 3.1(s)(vii).

“Company Plan” means any benefit or compensation plan, program, policy,
practice, agreement, contract, arrangement or other obligation, whether or not
in writing and whether or not funded, in each case, which is sponsored or
maintained by, or required to be contributed to, or with respect to which any
potential liability is borne by the Company or any of the Subsidiaries,
including, but not limited to, ERISA Plans, employment, consulting, retirement,
severance, termination or change in control agreements, deferred compensation,
equity-based, incentive, bonus, supplemental retirement, profit sharing,
insurance, medical, welfare, fringe or other benefits or remuneration of any
kind.

“Company Recommendation” shall have the meaning given to such term in
Section 4.5.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
November 19, 2014, by and between Rainbow Media Holdings LLC and the Company.

“Contract” shall have the meaning given to such term in Section 3.1(d).

“Controlled Group Liability” means any and all liabilities (1) under Title IV of
ERISA, (2) under Section 302 of ERISA, (3) under Sections 412 and 4971 of the
Code, and (4) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and section 4980B of the Code

“Credit and Guaranty Agreement” shall have the meaning given to such term in the
Recitals hereto.

“Environmental Laws” shall have the meaning given to such term in
Section 3.1(p).

“ERISA” means the Employee Retirement Income Security Act of 1974.

3

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of the Subsidiaries as a “single
employer” within the meaning of Section 414 of the Code.

“ERISA Plan” means any “employee benefit plan” within the meaning of Section
3(3) of ERISA.

“Evaluation Date” shall have the meaning given to such term in Section 3.1(v).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Indebtedness” means the Indebtedness and other obligations outstanding
under that certain Credit and Guaranty Agreement, dated as of September 11, 2014
(as amended, restated, supplemented or otherwise modified), by and among the
Company, certain of the Subsidiaries, McLarty, as administrative agent, and the
lenders and other financial institutions party thereto.

“Existing Warrants” shall have the meaning given to such term in
Section 3.1(g)(i).

“Exploit” shall have the meaning given to such term in Section 3.1(s)(vii).

“Fair Salable Value” shall have the meaning given to such term in
Section 3.1(aa).

“FCPA” means the Foreign Corrupt Practices Act of 1977.

“GAAP” shall have the meaning given to such term in Section 3.1(h)(ii).

“Governmental Entity” shall have the meaning given to such term in
Section 3.1(d).

“Hazardous Materials” shall have the meaning given to such term in
Section 3.1(p).

“Incentive Plan” shall have the meaning given to such term in Section 3.1(g)(i).

“Indebtedness” shall have the meaning given to such term in Section 3.1(aa).

“Intellectual Property” shall have the meaning given to such term in
Section 3.1(s)(vii).

“Investor” shall have the meaning given to such term in the Preamble hereto.

“Investor Party”  shall have the meaning given to such term in the Section 4.11.

“IT Assets” shall have the meaning given to such term in Section 3.1(s)(vii).

4

--------------------------------------------------------------------------------

 

 

“Laws” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, standard, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Entity.

“Library Programs” shall have the meaning given to such term in
Section 3.1(s)(vii).

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” means any event, change, effect, development, state of
facts, condition, circumstance or occurrence that (i) has had or would be
reasonably likely to have a material adverse effect on (A) the legality,
validity or enforceability of any Transaction Document, (B) the financial
condition, properties, assets, liabilities, business or results of operations of
the Company and the Subsidiaries, taken as a whole, or (C) the Company’s ability
to perform on a timely basis its obligations under any Transaction Document; or
(ii) would, or would be reasonably likely to, prevent or materially delay or
impair the transactions contemplated by this Agreement and the other Transaction
Documents.

“Material Contract” shall have the meaning given to such term in
Section 3.1(m)(i).

“Material Permits” shall have the meaning given to such term in Section 3.1(q).

“McLarty” shall have the meaning given to such term in the Recitals hereto.

“Money Laundering Laws” shall have the meaning given to such term in
Section 3.1(gg).

“NASDAQ” means the Nasdaq Stock Market.

“Negotiation Period” shall have the meaning given to such term in
Section 4.12(f).

“Non-Owned Intellectual Property” shall have the meaning given to such term in
Section 3.1(s)(vii).

“Owned Intellectual Property” shall have the meaning given to such term in
Section 3.1(s)(vii).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the preferred stock of the Company, par value $0.001 per
share.

5

--------------------------------------------------------------------------------

 

 

“Proceeding” means any action, claim, suit, investigation, inquiry, notice of
violation, arbitration or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition), whether commenced or
threatened.

“Programs” shall have the meaning given to such term in Section 3.1(s)(vii).

“Proxy Statement” shall have the meaning given to such term in Section 4.4.

“Registered Intellectual Property” shall have the meaning given to such term in
Section 3.1(s)(i).

“Registration Rights Agreement” shall have the meaning given to such term in the
Recitals hereto.

“Representatives” shall have the meaning given to such term in Section 4.12(a).

“Required Approvals” means (i) the Stockholder Approval and (ii) the
supplemental listing application to the NASDAQ for the listing of the Underlying
Shares (or, if the Common Stock is not then listed on NASDAQ, all approvals
necessary for inclusion of the Underlying Shares on such other securities
trading market upon which the Common Stock is then listed or traded).

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of the Warrants, ignoring any conversion or exercise limits set
forth therein.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC Reports” shall have the meaning given to such term in Section 3.1(h)(i).

“Securities” means the Warrants and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Secured Loans” shall have the meaning given to such term in the Recitals
hereto.

“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the NASDAQ (or any successor entity) and/or the
Company’s articles of incorporation and bylaws from the stockholders of the
Company with respect to the transactions contemplated by the Transaction
Documents, including the issuance of all of the Underlying Shares to the
Investor upon exercise of the Warrants and pursuant to the terms of the Credit
and Guaranty Agreement.

6

--------------------------------------------------------------------------------

 

 

“Stockholder’s Agreement” shall have the meaning given to such term in the
Recitals hereto.

“Stockholders Meeting” shall have the meaning given to such term in Section 4.5.

“Subject Venture” shall have the meaning given to such term in Section 4.1(j).

“Subscriber Accounting Policy” means the Company’s policy with respect to
calculating Acorn TV Subscribers and UMC Subscribers, as set forth on
Schedule 3.1(n).

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Superior Proposal” shall have the meaning given to such term in
Section 4.12(c)(ii).

“Superior Proposal Notice” shall have the meaning given to such term in
Section 4.12(f).

“Tax” means all federal, state, local and foreign income, license, profits,
franchise, gross receipts, gross income, environmental, customs or customs duty,
gains or capital gains, capital stock, severance, stamp or stamp duty, payroll,
sales, employment, social security (or similar), inventory, premium, windfall
profits, occupation, unemployment, disability, use, real property, personal
property, ad valorem, transfer, registration, withholding, excise, medical
device, excise, escheat or abandoned property, production, value added,
occupancy, minimum, alternative or add-on minimum, estimated and other taxes,
duties or assessments of any nature whatsoever, together with all interest,
penalties and additions imposed with respect to such amounts and any interest in
respect of such penalties and additions, whether disputed or not and including
any obligations to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.

“Termination Date” shall have the meaning given to such term in Section 5.1(b).

“Termination Fee” means an amount in cash equal to $5,000,000 plus the
out-of-pocket expenses incurred by the Investor in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby not to exceed $2,000,000.

“Transaction Documents” means this Agreement, the Credit and Guaranty Agreement,
the Warrants, the Registration Rights Agreement, the Voting Agreement, the
Waiver Agreements, the Stockholder’s Agreement, all annexes, exhibits and
schedules hereto and thereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder, as such agreements may
be amended or modified from time to time.

7

--------------------------------------------------------------------------------

 

 

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 211 Quality Circle, Suite 210,
College Station, TX 77845 and a phone number of (800) 962-4284, and any
successor transfer agent of the Company.

“UMC Subscriber” means a subscriber to the Company’s UMC digital channel.

“Underlying Shares” means the Warrant Shares and the shares of Common Stock
issued and issuable pursuant to the Credit and Guaranty Agreement.

“Voting Agreement” shall have the meaning given to such term in the Recitals
hereto.

“Voting Stockholders” shall have the meaning given to such term in the Recitals
hereto.

“Waiver Agreements” shall have the meaning given to such term in the Recitals
hereto.

“Warrants” means the three warrants, in the forms attached as Annex B, entitling
the Investor to purchase an aggregate of 20,000,000 shares of Common Stock (or
such greater number to the extent provided in the Warrants) to be delivered to,
and registered in the name of, the Investor at the Closing in accordance with
this Agreement, which Warrants shall be exercisable in whole or in part
immediately upon the Closing and from time to time thereafter.

“Warrant Shares” means the shares of Common Stock issued and issuable upon
exercise of the Warrants.

ARTICLE II.
CLOSING

Section 2.1Closing

.  Unless otherwise mutually agreed in writing between the Company and the
Investor, the closing for the transactions contemplated by this Agreement and
the other Transaction Documents (the “Closing”) shall take place at the offices
of Sullivan & Cromwell LLP, 125 Broad Street, New York, New York, at 10:00 a.m.
(New York City time) on the date (the “Closing Date”) that is the second (2nd)
Business Day following the day on which the last to be satisfied or waived of
the conditions set forth in Section 2.3 shall be satisfied or waived in writing
in accordance with this Agreement (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions). At the Closing, upon the terms and subject to the
conditions set forth herein:

(a)in connection with the extension of the Senior Secured Loans to the Company,
the Investor shall deliver, or cause to be delivered, the following cash
payments, by wire transfer in immediately available funds: (i) payment to
McLarty of the amount required to repay the Existing Indebtedness in full
(including all interest, premiums, fees and other amounts due and payable in
respect thereof and any expenses in

8

--------------------------------------------------------------------------------

 

 

connection therewith as have been agreed to be paid by the Investor); provided,
however, that in the event such amount exceeds the aggregate principal of the
Senior Secured Loans, the Investor shall only pay to McLarty the aggregate
principal of the Senior Secured Loans; and (ii) payment to the Company of an
amount in cash equal to the amount, if any, by which the aggregate principal of
the Senior Secured Loans exceeds the payment made to McLarty pursuant to clause
(i) of this Section 2.1(a); 

(b)the Company shall issue and deliver the Warrants to the Investor; and

(c)the Company and the Investor shall deliver all other items deliverable at the
Closing as set forth in Section 2.2.

Section 2.2Closing Deliverables

.

(a)The Company.  At the Closing, in addition to the deliveries described in
Section 2.1, the Company shall deliver or cause to be delivered to the Investor
the following:

(i)payoff letters, Lien terminations and instruments of discharge in form and
substance acceptable to the Investor to allow for the repayment, discharge and
termination in full on the Closing Date of the Existing Indebtedness;

(ii)the Credit and Guaranty Agreement duly executed by the Company;

(iii)the Warrants duly executed by the Company and registered in the name of the
Investor;

(iv)the Registration Rights Agreement duly executed by the Company; and

(v)the Stockholder’s Agreement duly executed by the Company.

(b)The Investor.  At the Closing, in addition to the deliveries described in
Section 2.1, the Investor shall deliver or cause to be delivered to the Company
the following:

(i)the Credit and Guaranty Agreement duly executed by the Investor;

(ii)the Registration Rights Agreement duly executed by the Investor; and

(iii)the Stockholder’s Agreement duly executed by the Investor.

9

--------------------------------------------------------------------------------

 

 

Section 2.3Closing Conditions 

.

(a)Conditions to Each Party’s Obligations.  The obligation of each party to
effect the Closing is subject to the satisfaction or waiver of the following
condition:

(i)Laws. No court or other Governmental Entity of competent jurisdiction in the
United States shall have enacted, issued, promulgated, enforced or entered any
Law or order (whether temporary, preliminary or permanent) that is in effect and
restrains, enjoins or otherwise prohibits the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.

(b)Conditions to the Company’s Obligations. The obligation of the Company to
effect the Closing is subject to the satisfaction or waiver of the following
conditions:

(i)Representations and Warranties. (1) Each of the representations and
warranties of the Investor contained in Section 3.2 shall be true and correct in
all material respects (or, to the extent any such representation and warranty is
qualified by materiality, in all respects) as of the date of this Agreement and
as of the Closing Date as though made on and as of such date (except to the
extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be so true
and correct as of such earlier date), and (2) the Company shall have received a
certificate signed on behalf of the Investor by an authorized officer of the
Investor certifying that the condition set forth in this Section 2.3(b)(i) has
been satisfied.

(ii)Performance of Obligations. The Investor shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and the Company shall have received a
certificate signed on behalf of the Investor by an authorized officer of the
Investor certifying that the condition set forth in this Section 2.3(b)(ii) has
been satisfied.

(iii)Closing Deliverables.  The delivery by the Investor of the items set forth
in Section 2.2(b) of this Agreement shall have been made.

(c)Conditions to the Investor’s Obligations.  The obligation of the Investor to
effect the Closing is subject to the satisfaction or waiver of the following
conditions:

(i)Representations and Warranties. (1) The Company Fundamental Representations
shall be true and correct in all respects as of the date of this Agreement and
as of the Closing Date as though made on and as of such date (except to the
extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date), (2) the representations and warranties of the
Company contained in Section 3.1 other than the Company Fundamental
Representations shall be true and correct in all material respects (or, to the
extent

10

--------------------------------------------------------------------------------

 

 

any such representation and warranty is qualified by materiality or Material
Adverse Effect, in all respects) as of the date of this Agreement and as of the
Closing Date as though made on and as of such date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be so true and correct as of
such earlier date), and (3) the Investor shall have received a certificate
signed on behalf of the Company by the Chief Executive Officer of the Company
certifying that the condition set forth in this Section 2.3(c)(i) has been
satisfied. 

(ii)Performance of Obligations. The Company shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date, and the Investor shall have received a certificate
signed on behalf of the Company by the Chief Executive Officer of the Company
certifying that the condition set forth in this Section 2.3(c)(ii) has been
satisfied.

(iii)Closing Deliverables.  The delivery by the Company of the items set forth
in Section 2.2(a) of this Agreement shall have been made.

(iv)Stockholder Approval.  The Stockholder Approval shall have been duly
obtained.

(v)No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date of this Agreement.

(vi)Listing of Underlying Shares.  The Underlying Shares shall have been
approved for listing by the NASDAQ (or, if the Common Stock is not then listed
on NASDAQ, the Underlying Shares shall have received all approvals necessary for
inclusion on such other securities trading market upon which the Common Stock is
then listed or traded).

(vii)Director Appointments.  The Board of Directors shall have duly appointed
two designees of the Investor to the Board of Directors, effective upon the
Closing.

(viii)Securities Markets.  From the date hereof to the Closing Date, trading in
the Common Stock shall not have been suspended by the Commission or the NASDAQ
(or, if the Common Stock is not then listed on NASDAQ, such other securities
trading market upon which the Common Stock is then listed or traded).

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

Section 3.1Representations and Warranties of the Company

.  Except as set forth in the corresponding section or subsection of the
schedules delivered to the Investor by the

11

--------------------------------------------------------------------------------

 

 

Company prior to entering into this Agreement, the Company hereby represents and
warrants to the Investor as of the date hereof and as of the Closing as follows:

(a)Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.1(a)(i). Except as set forth on Schedule 3.1(a)(ii), the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each of the Subsidiaries free and clear of any Liens, and all of
the issued and outstanding shares of capital stock of each of the Subsidiaries
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

(b)Organization and Qualification. The Company and each of the Subsidiaries is a
legal entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate or similar power and authority to
own, lease and operate its properties and assets and to conduct its businesses
as presently conducted. Neither the Company nor any of the Subsidiaries is in
violation nor default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction
where the ownership, leasing or operation of its assets or properties or conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified, individually or in the aggregate, would
not reasonably be expected to be materially adverse to the Company, and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(c)Authorization; Enforcement. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and each of the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
of the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company or the Board of Directors in connection
herewith or therewith other than the Stockholder Approval. This Agreement and
each other Transaction Document to which the Company is a party has been (or
upon delivery will have been) duly executed by the Company and constitutes (or
when delivered in accordance with the terms hereof and thereof will constitute)
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws of general applicability affecting the rights of creditors
and general equitable principles (whether considered in a proceeding in equity
or at law).

12

--------------------------------------------------------------------------------

 

 

(d)No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance of the Securities and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with, violate, or result in a breach of any provision of the Company’s or any of
the Subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational or charter documents; (ii) taking into account the Waiver
Agreements, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, lease, license, contract, note, mortgage, indenture, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected (each, a “Contract”); (iii) subject to receipt of the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction (including federal and
state securities laws and regulations) of any federal, state, county, local or
foreign governmental or regulatory authority, self-regulatory organization,
agency, commission, body, court or other legislative, executive or judicial
governmental entity (each, a “Governmental Entity”), or by which any property or
asset of the Company or a Subsidiary is bound or affected; (iv) result in the
loss or impairment of, payment of any additional amounts with respect to, or the
consent of any other Person being required in respect of, the Company’s or the
Subsidiaries’ right to own or use any Intellectual Property; or (v) taking into
account the Waiver Agreements, result in any change in the rights or obligations
of any party under any Contract binding on the Company or any of the
Subsidiaries; except in the case of each of clauses (iv) and (v), such as would
not have or result in a Material Adverse Effect. 

(e)Filings, Consents and Approvals.  Other than the Required Approvals and
required reports pursuant to the Exchange Act, no notices, reports, or other
filings are required to be made by the Company with, nor are any consents,
registrations, approvals, permits, waivers or other authorizations required to
be obtained by the Company from, any Governmental Entity or other third party in
connection with the execution, delivery and performance by the Company of this
Agreement and each of the other Transaction Documents.

(f)Issuance of the Securities.  The Warrants are duly authorized and, when
delivered at the Closing will be duly and validly issued, free and clear of all
Liens. The Underlying Shares have been duly authorized and, when issued in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares at least equal to the Required
Minimum on the date hereof.

13

--------------------------------------------------------------------------------

 

 

(g)Capitalization. 

(i)The authorized capital stock of the Company consists of 250,000,000 shares of
Common Stock and 1,000,000 shares of Preferred Stock.  As of August 19, 2016,
5,056,233 shares of Common Stock (including 460, 426 shares of unvested
time-vesting restricted stock and no shares of unvested performance-vesting
restricted stock) and 30,696.243 shares of Preferred Stock (including 4,000
shares of Series A-1 Preferred Stock, 2,000 shares of Series A-2 Preferred
Stock, 8,196.243 shares of Series B-1 Preferred Stock and 16,500 shares of
Series B-2 Preferred Stock) were outstanding.  All of the outstanding shares of
Common Stock and Preferred Stock have been duly authorized and are validly
issued, fully paid and nonassessable.  As of August 19, 2016, warrants to
acquire 10,118,525 shares of Common Stock were outstanding (the “Existing
Warrants”).  Other than 10,118,525 shares of Common Stock reserved for issuance
upon the exercise of the Existing Warrants,  20,000,000 shares of Common Stock
reserved for issuance upon the exercise of the Warrant, 10,232,085 shares
(excluding dividend shares) of Common Stock reserved for issuance upon
conversion of the Preferred Stock, and 1,300,619 shares of Common Stock
available for issuance under the Company’s 2012 Incentive Plan, as amended (the
“Incentive Plan”), the Company has no additional shares of Common Stock reserved
for issuance. Upon any issuance of shares of Common Stock in accordance with the
terms of the Incentive Plan, such shares will be duly authorized, validly
issued, fully paid and nonassessable and free and clear of all Liens.  Other
than the Existing Warrants, the Company does not have outstanding any bonds,
debentures, notes or other obligations the holders of which have the right to
vote (or which are convertible into or exercisable for securities having the
right to vote) with the stockholders of the Company on any matter. The Company
has delivered to the Investor a true and complete copy of each form of warrant
and each form of award agreement pertaining to each equity award outstanding
under the Incentive Plan, and has also delivered any other warrant agreements or
award agreements to the extent there are variations from the general forms,
specifically identifying the Persons to whom such variant forms apply.

(ii)Schedule 3.1(g)(ii) sets forth the Company’s or the Subsidiaries’ capital
stock, equity interest or other direct or indirect ownership interest in any
other Person, other than securities in a publicly traded company held for
investment by the Company or any of the Subsidiaries and consisting of less than
1% of the outstanding capital stock of such company.  No current or past holder
of any capital stock, equity interest or other direct or indirect ownership
interest of the Company or any of the Subsidiaries (x) has (or has ever had) a
“controlling interest” (within the meaning of Section 414 of the Code) in the
Company or any of the Subsidiaries or (y) would otherwise be (or would have
otherwise been) treated as a “single employer” with the Company or any of the
Subsidiaries under Section 414 of the Code or Section 4001 of ERISA.

14

--------------------------------------------------------------------------------

 

 

(iii)The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act.  Except as set forth in
Schedule 3.1(g)(iii) or as a result of the transactions contemplated by the
Transaction Documents, there are no preemptive or other outstanding options,
warrants, conversion rights, repurchase rights, scrip rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any, shares of Common
Stock, Common Stock Equivalents or the capital stock of any of the Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents or capital stock of any of the Subsidiaries,
and no securities or obligations evidencing such rights are authorized, issued
or outstanding. There are no outstanding securities or instruments of the
Company or any Subsidiary that contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to redeem a security of the
Company or such Subsidiary.  

(iv)All of the outstanding shares of capital stock of the Company have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Other than the Voting
Agreement, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

(v)No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The issuance of the Securities will
not obligate the Company or any of the Subsidiaries to issue shares of Common
Stock or other securities to any Person (other than the Investor) and, taking
into account the Waiver Agreements, will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. Other than the Stockholder Approval, no further
approval or authorization of any stockholder, the Board of Directors or other
Person is required for the issuance of the Securities.

(h)SEC Reports; Financial Statements.

(i)The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
December 31, 2014 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein

15

--------------------------------------------------------------------------------

 

 

as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act, the Exchange
Act, and the Sarbanes-Oxley Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. 

(ii)The financial statements of the Company and its consolidated Subsidiaries
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended.

(iii)The books of account and other records of the Company and its consolidated
Subsidiaries are, in all material respects, complete and correct and have been
maintained in accordance with commercially reasonable business practices.  The
financial statements of the Company have been prepared in a manner consistent in
all material respects with the books of account and other records of the Company
and its consolidated Subsidiaries.

(iv)The charges, accruals and reserves for Taxes with respect to the Company and
its consolidated Subsidiaries reflected on the books of the Company and the
Subsidiaries (excluding any provision for deferred income Taxes reflecting
either differences between the treatment of items for accounting and income Tax
purposes or carryforwards) are adequate in accordance with GAAP to cover Tax
liabilities accruing through the end of the last period for which the Company
and its consolidated Subsidiaries ordinarily record items on their respective
books.

(v)There are no liabilities of the Company or any of the Subsidiaries required
by GAAP to be reflected on the Company’s consolidated balance sheet, except for
(A) those liabilities that are reflected or reserved against on the balance
sheet included in the latest audited financial statements included within the
SEC Reports, (B) liabilities incurred in the ordinary course of business
consistent with past practice since December 31, 2015 and (C) obligations
incurred pursuant to this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.

16

--------------------------------------------------------------------------------

 

 

(i)Absence of Changes. Since December 31, 2015, the Company and the Subsidiaries
have conducted their respective businesses only in, and have not engaged in any
material transaction other than in accordance with, the ordinary course of such
businesses consistent with past practices and there has not been: 

(i)any material change in the financial condition, properties, assets,
liabilities, business, prospects or results of their respective operations or
any event, change, effect, development, state of facts, condition, circumstance
or occurrence (including any adverse change with respect to any such matter
existing on or prior to December 31, 2015) of which the Company has knowledge;

(ii)any damage, destruction or other casualty loss with respect to any material
asset or property owned, leased or otherwise used by the Company or any of the
Subsidiaries, whether or not covered by insurance;

(iii)any material change in any method of accounting or accounting practice or
internal controls (including internal controls over financial reporting) by the
Company or any of the Subsidiaries;

(iv)any declaration, setting aside or payment of any dividend or making of any
other distribution with respect to the Company’s or any of the Subsidiaries’
outstanding shares of capital stock or other equity interests (whether in cash,
assets, stock, property or other securities of the Company or the Subsidiaries),
or any repurchase, redemption or other acquisition of any shares of capital
stock of the Company or options, warrants, convertible or exchangeable
securities, stock based units (performance based or otherwise) or other rights
to acquire any such shares of capital stock;

(v)any acquisition, in a single transaction or a series of related transactions,
whether by merger or consolidation with, or by purchasing a substantial equity
interest in or a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, limited liability company, joint
venture, association or other business organization or division thereof or any
other Person (other than the Company or any of the Subsidiaries);

(vi)any split, combination or reclassification or any capital stock of the
Company or any issuance or the authorization of any issuance of any other
securities in respect of, in lieu of or in substitution for shares of capital
stock of the Company;

(vii)any sale, lease (as lessor), license or other disposition of (including
through any “spin-off”), or pledge, encumbrance or other Lien imposed upon, any
properties or assets, any properties or assets that are material, individually
or in the aggregate, to the Company and the Subsidiaries, taken as whole, except
sales, leases, licenses or other dispositions of inventory and excess or
obsolete properties or assets in the ordinary course of business;

17

--------------------------------------------------------------------------------

 

 

(viii)any issuance of equity securities to any officer, director or Affiliate;
or 

(ix)any agreement to do any of the foregoing.

(j)Litigation. There is no (i) civil, criminal or administrative Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any of the Subsidiaries or any of their respective properties (provided
that solely with respect to threatened claims arising out of amounts due and
payable by the Company to any Person under a vendor or consumer Contract, to the
knowledge of the Company there are no civil Proceedings threatened against or
affecting the Company that could reasonably result in damages in excess of
$200,000 individually or $300,000 in the aggregate) or (ii) investigation or
review pending or threatened by any Governmental Entity with respect to the
Company or any of the Subsidiaries. Neither the Company nor any of the
Subsidiaries, nor any director or officer thereof, is or has been the subject of
any Proceeding involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act. Neither the Company nor any of the Subsidiaries is a party to or
subject to the provisions of any judgment, order, writ, injunction, decree or
award of any Governmental Entity.

(k)Labor Relations. No labor dispute, arbitration or grievance exists or, to the
knowledge of the Company, is imminent or threatened with respect to any of the
employees of the Company. None of the Company’s or the Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of the Subsidiaries
is a party to a collective bargaining agreement or other agreement with a labor
union or like organization, and to the knowledge of the Company, there are no
activities or proceedings by any individual or group of individuals, including
representatives of any labor organizations or labor unions, to organize any
employees of the Company or any of the Subsidiaries.  The Company and the
Subsidiaries believe that their relationships with their employees are good. To
the knowledge of the Company, no executive officer of the Company or any
Subsidiary is, or is expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
restrictive covenant in favor of any third party, and the continued employment
of each such executive officer does not subject the Company or any of the
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and each of the Subsidiaries is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to labor, employment and
employment practices, terms and conditions of employment, wages and hours and
occupational safety and health, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to be
material.

18

--------------------------------------------------------------------------------

 

 

(l)Compliance with Laws. The businesses of each of the Company and the
Subsidiaries have not been, and are not being, conducted in violation of any
Laws, except for violations that, individually or in the aggregate, would not
reasonably be expected to be material.  Except with respect to routine
examinations of patent, trademark and copyright applications filed or to be
filed with U.S. and non-U.S. patent offices, no investigation or review by any
Governmental Entity with respect to the Company or any of the Subsidiaries is
pending or, to the knowledge of the Company, threatened, nor has any
Governmental Entity indicated an intention to conduct the same.  To the
knowledge of the Company, no material change is required in the Company’s or any
of the Subsidiaries’ processes, properties or procedures in connection with any
such Laws, and the Company has not received any notice or communication of any
material noncompliance with any such Laws that has not been cured as of the date
hereof. 

(m)Material Contracts.

(i)Except for this Agreement, as of the date hereof, none of the Company or any
of the Subsidiaries is a party to or bound by any contract of the following
types that is not disclosed on Schedule 3.1(m):

(A)involving the payment or receipt of (x) royalties, licensing fees or advances
of more than $150,000 in the aggregate or (y) any other amounts of more than
$250,000 in the aggregate, in each case in any of the twelve (12)-month periods
ending on December 31, 2014, December 31, 2015 or December 31, 2016, calculated
based upon the actual or projected revenues or income of the Company or any of
the Subsidiaries or the actual or projected income or revenues related to any
product of the Company or any of the Subsidiaries;

(B)with any equity holder of the Company;

(C)relating to Indebtedness of the Company or any of the Subsidiaries having an
outstanding principal amount in excess of $100,000;

(D)containing any standstill or similar agreement pursuant to which the Company
or any of the Subsidiaries has agreed not to acquire assets or securities of
another Person or any of its affiliates;

(E)that would prevent, materially delay or materially impede the Company’s
ability to consummate the transactions contemplated by this Agreement or the
other Transaction Documents;

(F)providing for indemnification by the Company or any of the Subsidiaries of
any Person, except for immaterial Contracts entered into in the ordinary course
of business;

(G)that was not, to the knowledge of the Company, negotiated and entered into on
an arm’s length basis (except to the extent that such contract is solely

19

--------------------------------------------------------------------------------

 

 

between (x) the Company and one or more wholly-owned Subsidiaries or (y) two or
more Subsidiaries that are each wholly-owned by the Company); 

(H)that grants any right of first refusal, right of first offer or similar right
with respect to any material assets, rights or properties of the Company or any
of the Subsidiaries;

(I)that (1) purports to limit in any material respect either the type of
business in which the Company or any of the Subsidiaries may engage or the
manner or locations in which any of them may so engage in any business,
(2) could require the disposition of any material assets or line of business of
the Company or any of the Subsidiaries, (3) grants “most favored nation” status,
or (4) prohibits or limits the right of the Company or any of the Subsidiaries
in any material respect to make, sell or distribute any products or services or
use, transfer, license, distribute or enforce any of their respective
Intellectual Property rights;

(J) under which (i) the Company or any of the Subsidiaries grants to any Person
a license or any other right to use any Intellectual Property that is material
to the Company or any of the Subsidiaries, or (ii) any Person grants to the
Company or any of its Subsidiaries a license or any other right to use any
Intellectual Property that is material to the Company or any of the
Subsidiaries, except for licenses granted to the Company or the Subsidiaries for
generally commercially available, non-customized software programs entered in
the ordinary course of business;

(K)that contains a put, call or similar right pursuant to which the Company or
any of the Subsidiaries could be required to purchase or sell, as applicable,
any equity interests of any Person or assets that have a fair market value or
purchase price of more than $100,000; or

(L)providing for a joint venture, partnership  or limited liability company
arrangement involving the sharing of profits, losses, costs or liabilities with
any third party.

Each such Contract described in clauses (A) through (K) is referred to herein as
a “Material Contract.”

(ii)Each of the Material Contracts is valid and binding on the Company or one of
the Subsidiaries, as the case may be, and, to the knowledge of the Company, each
other party thereto and is in full force and effect, except for such failures to
be valid and binding or to be in full force and effect as would not, or would
not reasonably be expected to be, individually or in the aggregate,
material.  There is no default under any such Contracts by the Company or any of
the Subsidiaries or, to the knowledge of the Company, any other party thereto,
and no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder by the Company or any of the

20

--------------------------------------------------------------------------------

 

 

Subsidiaries, in each case except as would not, individually or in the
aggregate, reasonably be expected to be material. 

(n)Subscribers.  Schedule 3.1(n) sets forth the Subscriber Accounting Policy as
in effect as of the date hereof and the aggregate numbers of Acorn TV
Subscribers, and UMC Subscribers as of August 18, 2016, in each case determined
in accordance with the Subscriber Accounting Policy.

(o)Real Property.  

(i)Neither the Company nor any of the Subsidiaries owns any real property.

(ii)With respect to the real property leased or subleased to the Company or any
of the Subsidiaries, the lease or sublease for such property is valid, legally
binding, enforceable and in full force and effect, and none of the Company or
any of the Subsidiaries is in breach of or default under such lease or sublease,
and no event has occurred which, with notice, lapse of time or both, would
constitute a breach or default by the Company or any of the Subsidiaries or
permit termination, modification, acceleration, or repudiation by any third
party thereunder, or prevent, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents, except in each case for such invalidity, failure to be
binding, unenforceability, ineffectiveness, breach, default, termination,
modification, acceleration or repudiation that is not, or would not,
individually or in the aggregate, reasonably be expected to be material.  

(p)Environmental Laws. The Company and each of the Subsidiaries (i) are in
compliance in all material respects with all federal, state, local and foreign
Laws relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including Laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval.

(q)Regulatory Permits. The Company and each of the Subsidiaries possesses and is
in compliance with all certificates, authorizations, licenses, certifications,
approvals, registrations, consents, franchises, variances, exemptions, orders
and permits

21

--------------------------------------------------------------------------------

 

 

issued or granted by a Governmental Entity necessary to conduct its business as
presently conducted (collectively, “Material Permits”), except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any Material
Permit. 

(r)Title to Assets. The Company and the Subsidiaries own and have good and
marketable title to, or have rights to use pursuant to license, sublicense,
agreement or written permission, all personal property that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, (ii) Liens for the
payment of federal, state or other Taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and the payment of which is neither
delinquent nor subject to penalties and (iii) Liens granted under the Existing
Indebtedness.

(s)Intellectual Property.

(i)Schedule 3.1(s)(i) sets forth a true and complete list, as of the date of
this Agreement, of (A) all Owned Intellectual Property that is registered,
applied for, filed or recorded with any Governmental Entity (“Registered
Intellectual Property”) and (B) all Programs that are material to the Company or
any of the Subsidiaries. The Owned Intellectual Property required to be included
on Schedule 3.1(s)(i) is subsisting and, to the knowledge of the Company, valid
and enforceable. The Company or one of the Subsidiaries is the sole and
exclusive owner of all right, title and interest in and to each item of Owned
Intellectual Property, in each case free and clear of all Liens. No Person has
asserted or requested in writing, or, to the knowledge of the Company,
threatened to assert or request, a termination or reversion of, or other
challenge to, any ownership, validity, enforceability or any other rights in any
Owned Intellectual Property or Program, and there is no reasonable basis for any
such action.

(ii)The Company and the Subsidiaries own, or are validly licensed or otherwise
possess sufficient legal enforceable rights to use, the Company Intellectual
Property in the manner that the Company and the Subsidiaries currently use such
Company Intellectual Property to conduct their businesses.  There are no
Proceedings that may cause any Owned Intellectual Property to be invalid or
unenforceable and the Company has not received any written notice from any
Person since June 1, 2013 bringing or threatening to bring any such Proceeding.
Neither the Company nor any of the Subsidiaries has dedicated to the public
domain, or forfeited or abandoned or otherwise allowed to become public domain
any material Owned Intellectual Property. All registration, maintenance and
renewal fees and filings in respect of the Owned Intellectual Property required
to be listed in Schedule 3.1(s)(i) have been paid to and/or filed with the
relevant Governmental Entities for the purpose of maintaining such Owned

22

--------------------------------------------------------------------------------

 

 

Intellectual Property, other than pursuant to intentional abandonment and
similar portfolio maintenance decisions made in the ordinary course of
business. 

(iii)Each of the Company and the Subsidiaries has taken commercially reasonable
steps to protect, register and maintain the Owned Intellectual Property.  Each
employee and consultant of the Company and the Subsidiaries who has contributed
to the production or development of the Owned Intellectual Property or Programs
on behalf of the Company or any of the Subsidiaries has executed a valid and
enforceable confidentiality agreement in substantially the forms made available
to the Investor or is otherwise obligated to maintain all of the Company’s and
each Subsidiary’s confidential information (including any trade secrets included
in the Owned Intellectual Property and any third party confidential information
disclosed to the Company or any Subsidiary on a confidential basis) as strictly
confidential and not use such information except as authorized by the Company or
such Subsidiary.  Each of the Company’s and the Subsidiaries’ current and former
employees and consultants who contribute or contributed to the production or
development of any Owned Intellectual Property or Programs on behalf of the
Company or any of the Subsidiaries have executed a written, valid and
enforceable agreement with an assignment of inventions and rights provision
(such as a certificate of authorship or certificate of results and proceeds) or
is otherwise obligated to assign such produced or developed Intellectual
Property or Programs to the Company or a Subsidiary under the work-made-for-hire
doctrine or other statutory requirement. No current or former employee or
consultant of the Company or any Subsidiary has made any ownership claim with
respect to any Intellectual Property or motion pictures or television series to
which the Company or any of the Subsidiaries claims any right, title or
interest, and there is no reasonable basis for any such claim.

(iv)To the knowledge of the Company, since June 1, 2013, none of the Company,
the Subsidiaries nor any of their respective activities, products or services
(including any Program and any of the literary, dramatic or musical material
contained therein or upon which any Program is based) infringes, misappropriates
or otherwise violates, or has infringed, misappropriated or otherwise violated
any Intellectual Property of any Person or constitutes a libel, slander or other
defamation of any Person.  The Company has not received any written notice of,
and to the knowledge of the Company, there have been no threatened, claims or
Proceedings alleging the matters described in the preceding sentence since June
1, 2013, nor are there any such claims pending, except in each case for the
alleged violations set forth in Schedule 3.1(s)(iv). To the knowledge of the
Company, no third party is infringing, misappropriating or otherwise violating
any Owned Intellectual Property other than any infringement, misappropriation or
other violation that the Company has considered and made an affirmative business
decision not to pursue. There are no Proceedings pending in which the Company or
any of the Subsidiaries alleges that any Person is infringing, misappropriating
or otherwise violating any Owned Intellectual Property.

23

--------------------------------------------------------------------------------

 

 

(v)An original negative or master, or digital equivalent thereof, of each of the
Library Programs has been properly stored, in each case in accordance with
standards customarily applied by major theatrical, television and home video
distributors, as applicable, or the Company or any of the Subsidiaries has
access to printable elements of such Library Programs or other television or
short form pictures. Such original negatives, masters or printable elements are
in a commercially reasonable condition.  Schedule 3.1(s)(v) sets forth a true
and complete list, as of the date hereof, of the physical locations of such
original negatives, masters, or printable elements, and to the extent such
physical locations are owned or controlled by third parties, the Company or one
of the Subsidiaries are party to customary access agreements. 

(vi)The IT Assets used by the Company and the Subsidiaries (A) are functional
and operate and perform in a manner sufficient to permit the Company and the
Subsidiaries to conduct their businesses as currently conducted and (B) are free
from material bugs and other defects. The Company and the Subsidiaries have
taken commercially reasonable actions, consistent with current industry
standards, to protect the confidentiality, integrity, operation and security of
the IT Assets used by the Company and the Subsidiaries (and all information and
data stored or contained therein or transmitted thereby) against any
unauthorized use, access, interruption, modification or corruption, including
the implementation of commercially reasonable (i) data backup, (ii) disaster
avoidance and recovery procedures, (iii) business continuity procedures and (iv)
encryption technology. To the knowledge of the Company, there has been no
unauthorized use, access, interruption, modification or corruption of any IT
Assets used by the Company or the Subsidiaries (or any information or data
stored or contained therein or transmitted thereby) since June 1, 2013.

(vii)For purposes of this Agreement:

 

(1)

“Company Intellectual Property” means the Non-Owned Intellectual Property and
the Owned Intellectual Property, collectively.

 

(2)

“Exploit” means, with respect to the Programs, to release, copy, reproduce and
distribute, perform, display, exhibit, broadcast or telecast or otherwise
commercially exploit. The meaning of the term “Exploitation” shall be
correlative to the foregoing.

 

(3)

“Programs” means any and all motion pictures or television series to which the
Company or any of the Subsidiaries owns or controls any right, title and
interest (without consideration of distribution or supply rights or interests).

24

--------------------------------------------------------------------------------

 

 

 

(4)

“Intellectual Property” means any and all intellectual property or similar
proprietary rights throughout the world, including all (A) patents (including
all reissues, divisionals, continuations, continuations-in-part, reexaminations,
supplemental examinations, inter partes reviews, post-grant oppositions, covered
business method reviews, substitutions and extensions thereof) and patent
applications and equivalents thereof throughout the world, (B) trademarks, trade
names, trade dress, business names, service marks, common law trademark rights
in motion picture titles, characters’ names and other protectable elements, and
similar identifiers of origin, and registrations of the foregoing and any
applications therefor, including any and all goodwill associated therewith, and
equivalents of the foregoing throughout the world, (C) copyrights, copyright
applications and similar rights in protectable material (including rights of
use, display, publication, reproduction, distribution, performance and rights to
create derivative works), whether published or unpublished, including software
(including databases and source and object code), websites, mask works and other
semiconductor chip rights, other compilations of information, in each case
whether or not registered or sought to be registered, and registrations of the
foregoing and any applications therefor, and equivalents of the foregoing
throughout the world, together with all common law rights, exclusive
exploitation rights, and moral rights therein, (D) Internet domain names,
including top level domain names and global top level domain names, (E) trade
secrets, know-how, and other proprietary or confidential information, including
computer programs, computer models, data, tools, algorithms, inventions,
discoveries, improvements, technology and technical data, whether patentable or
not or otherwise protectable, but only to the extent confidential, and (F)
rights of privacy, publicity and all other intellectual property and intangible
rights. For the avoidance of doubt, the term “Intellectual Property”, when used
with respect to the Company or any of the Subsidiaries, includes all rights in
and to the Programs and any other television or short form picture owned or
controlled by the Company or any of the Subsidiaries. 

 

(5)

“IT Assets” means any and all information technology and communications
hardware, software and equipment,

25

--------------------------------------------------------------------------------

 

 

 

including all computers, monitors, cameras, printers, scanners, audio and video
equipment, production and editing software, including all associated
documentation related to any of the foregoing. 

 

(6)

“Library Programs” means any and all Programs that have been completed and/or
acquired, delivered and for which the Exploitation has commenced on or prior to
the date of this Agreement.

 

(7)

“Non-Owned Intellectual Property” means all Intellectual Property which is used
by the Company or any of the Subsidiaries, or is otherwise necessary for the
conduct of their respective businesses, that is not Owned Intellectual Property.

 

(8)

“Owned Intellectual Property” means Intellectual Property in which the Company
or any of the Subsidiaries has or purports to have an ownership interest.

(t)Insurance. All material director and officer, fire and casualty, general
liability, business interruption, product liability, and sprinkler and water
damage insurance policies maintained by the Company and the Subsidiaries are
with reputable insurers of recognized financial responsibility, provide full and
adequate coverage against such losses and risks and in such amounts as are
prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged and for the respective properties and assets of the
Company and the Subsidiaries, and are in character and amount at least
equivalent to that carried by Persons engaged in similar businesses and subject
to the same or similar perils or hazards, except for any such failures to
maintain insurance policies that, individually or in the aggregate, would not
reasonably be expected to be material. Schedule 3.1(t) sets forth a true and
complete list, as of the date of this Agreement, of (i) all insurance policies
maintained by the Company and the Subsidiaries and (ii) the coverage limit of
each such insurance policy. Each insurance policy is in full force and effect.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(u)Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any of the
Subsidiaries and, to the knowledge of the Company, none of the employees of the
Company or any of the Subsidiaries is presently a party to any transaction with
the Company or any of the Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, providing for the borrowing of money from or
lending of money to or otherwise requiring payments to or

26

--------------------------------------------------------------------------------

 

 

from any officer, director or such employee or, to the knowledge of the Company,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, stockholder, member or
partner, in each case in excess of $100,000 other than for: (i) payment of
salary for services rendered; (ii) reimbursement for expenses incurred on behalf
of the Company; (iii) other employee benefits, including stock option agreements
under the Incentive Plan; and (iv) the transactions contemplated by this
Agreement and the other Transaction Documents. 

(v)Sarbanes-Oxley; Internal Accounting Controls. Except as set forth in the SEC
Reports, the Company and the Subsidiaries are in compliance in all material
respects with any and all applicable requirements of the Sarbanes-Oxley Act, and
any and all applicable rules and regulations promulgated by the Commission
thereunder. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and the Subsidiaries that have materially affected, or would reasonably be
likely to materially affect, the internal control over financial reporting of
the Company and the Subsidiaries.

(w)Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any of the Subsidiaries to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement and the
other Transaction Documents. The Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.1(w) that may be due in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

27

--------------------------------------------------------------------------------

 

 

(x)Registration Rights. Other than the Investor and except as set forth on
Schedule 3.1(x), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any of
the Subsidiaries. 

(y)Exchange Act Registration Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such registration requirements. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

(z)Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary actions to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
articles of incorporation (or similar charter documents) or the laws of its
state of incorporation (including Nevada Revised Statutes 78.411 through 78.444,
inclusive, and 78.378 through 78.3793, inclusive) that is or could become
applicable to the Investor, the Transaction Documents or the transactions
contemplated thereby, including in connection with the Investor and the Company
fulfilling their obligations or exercising their rights under this Agreement and
the other Transaction Documents, including in connection with the Company’s
issuance of the Securities and the Investor’s ownership of the Securities,
exercise of the Warrants and ability to vote all shares of Common Stock owned by
it or its Affiliates as of or at any time following the Closing.

(aa)Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date after giving effect to the transactions contemplated by the
Transaction Documents: (x) the Fair Salable Value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (y) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof; and (z) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for

28

--------------------------------------------------------------------------------

 

 

reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. Schedule 3.1(aa) sets forth
as of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary or for which the Company or any Subsidiary has
commitments, other than the Indebtedness to be incurred pursuant to the Credit
and Guaranty Agreement. For the purposes of this Agreement, (A) “Fair Salable
Value” means the amount that may be realized if the aggregate assets of a Person
(including goodwill) are sold as an entirety with reasonable promptness in an
arm’s length transaction under present conditions for the sale of comparable
business enterprises, and (B) “Indebtedness” means (1) any liabilities or other
obligations for borrowed money, including accrued and unpaid interest, and any
prepayments fees or penalties, (2) all obligations evidenced by bonds,
debentures, notes or similar instruments, (3) all obligations issued or assumed
as the deferred purchase price of assets, services or securities (other than
trade accounts payable incurred in the ordinary course of business), (4) all
guaranties, endorsements, keepwell and other contingent obligations in respect
of indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), (5) the present
value of all lease obligations for real or personal property required to be
capitalized in accordance with GAAP, (6) all obligations under interest rate,
currency or commodity derivatives or hedging transactions or similar
arrangements (valued at the termination value thereof), (7) all letters of
credit or performance bonds issued for the account of the Company or any of the
Subsidiaries, to the extent drawn upon, and (8) all obligations under
conditional sale or other title retention agreements relating to property or
assets. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness. 

(bb)Tax Status. The Company and each of the Subsidiaries (i) has made or filed
all United States federal, state and local and all foreign Tax returns, reports
and declarations required by any jurisdiction to which it is subject, and all
such returns, reports and declarations are true, correct and complete in all
material respects, (ii) has paid all Taxes and other governmental assessments
and charges due and owing by it (whether or not shown on such returns, reports
and declarations), and (iii) has set aside on its books provision reasonably
adequate for the payment of all accrued and unpaid Taxes of any nature. There
are no unpaid Taxes claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim. There are no pending or, to the knowledge of the
Company, threatened in writing, audits, examinations, investigations or other
Proceedings in respect of Taxes of the Company or any of the Subsidiaries.

(cc)Foreign Corrupt Practices. Neither the Company nor any of the Subsidiaries,
nor to the knowledge of the Company or any of the Subsidiaries, any agent or
other person acting on behalf of the Company or any of the Subsidiaries, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds; (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any

29

--------------------------------------------------------------------------------

 

 

person acting on its behalf of which the Company is aware) which is in violation
of Law; or (iv) violated in any material respect any provision of the FCPA. 

(dd)No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

(ee)Office of Foreign Assets Control. Neither the Company nor any of the
Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or Affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

(ff)U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Code and the Company shall so certify on or before the Closing.

(gg)Money Laundering. The operations of the Company and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, applicable money laundering statutes and
applicable rules and regulations thereunder (collectively, the “Money Laundering
Laws”), and no Proceeding by or before any Governmental Entity involving the
Company and any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(hh)Employee Benefits.

(i)Each Company Plan (including any related trust) has been established,
operated and administered in all material respects in compliance with its terms
and applicable Laws, including, without limitation, ERISA and the Code.  There
are no pending or, to the knowledge of the Company, threatened claims (other
than routine claims for benefits) or proceedings by a Governmental Entity by, on
behalf of or against any Company Plan or any trust related thereto which could
reasonably be expected to result in any material liability to the Company or any
of the Subsidiaries.

(ii)Each ERISA Plan that is intended to be qualified under Section 401(a) of the
Code has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and, to the knowledge of the Company, nothing has
occurred that would adversely affect the qualification or tax exemption of any
such Company Plan.  With respect to any ERISA Plan, neither the Company nor any
of the Subsidiaries has engaged in a transaction in connection with which the
Company or any of the Subsidiaries reasonably could

30

--------------------------------------------------------------------------------

 

 

be subject to either a civil penalty assessed pursuant to Section 409 or 502(i)
of ERISA or a tax imposed pursuant to Section 4975 or 4976 of the Code.   

(iii)No Controlled Group Liability has been incurred by the Company or its ERISA
Affiliates that has not been satisfied in full, and no condition exists that
presents a risk to the Company or its ERISA Affiliates of incurring any such
liability.

(iv)Neither the execution and delivery of this Agreement or any of the other
Transaction Documents, stockholder or other approval of this Agreement or any of
the other Transaction Documents nor the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents (including
the exercise of the Warrants) could, either alone or in combination with another
event, (A) entitle any current or former employee, director, officer or
independent contractor of the Company or any of the Subsidiaries to severance
pay or any material increase in severance pay, (B) accelerate the time of
payment or vesting, or materially increase the amount of compensation due to any
such employee, director, officer or independent contractor, (C) directly or
indirectly cause the Company to transfer or set aside any assets to fund any
material benefits under any Company Plan, (D) otherwise give rise to any
material liability under any Company Plan, (E) limit or restrict the right to
merge, materially amend, terminate or transfer the assets of any Company Plan on
or following the Closing Date or (F) result in the payment of any amount that
could, individually or in combination with any other such payment, constitute an
“excess parachute payment” as defined in Section 280G(b)(1) of the Code.

(v)Neither the Company nor any Subsidiary has any obligation to provide, and no
Company Plan or other agreement provides any individual with the right to, a
gross up, indemnification, reimbursement or other payment for any excise or
additional taxes, interest or penalties incurred pursuant to Section 409A or
Section 4999 of the Code or due to the failure of any payment to be deductible
under of Section 280G of the Code.  

(ii)Representations and Warranties in the Transaction Documents.  As of the
Closing Date, the representations and warranties set forth in the other
Transaction Documents are true and correct.

Section 3.2Representations and Warranties of the Investor

.  The Investor hereby represents and warrants to the Company as of the date
hereof and as of the Closing Date as follows:

(a)Organization and Qualification. The Investor is a legal entity duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate or similar
power and authority to consummate the transactions contemplated by this
Agreement and the other Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.

31

--------------------------------------------------------------------------------

 

 

(b)Authorization; Enforcement. No vote of the holders of capital stock of the
Investor is necessary to approve this Agreement and the other Transaction
Documents and the transactions contemplated hereunder and thereunder. The
Investor has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and each of the other Transaction
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each of the other
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Investor.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Investor and constitutes (or when delivered in
accordance with the terms hereof and thereof will constitute) the valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws of general applicability affecting the rights of creditors and general
equitable principles (whether considered in a proceeding in equity or at law). 

(c)No Conflicts.  The execution, delivery and performance by the Investor of
this Agreement and the other Transaction Documents to which it is a party and
the consummation by the Investor of the transactions contemplated hereby and
thereby do not and will not: (i) conflict with, violate, or result in a breach
of any provision of the Investor’s certificate of incorporation or bylaws;
or  (ii), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Entity, or by which any property or asset of the Investor is bound or affected;
except as would not reasonably be expected to prevent or materially delay or
impair the transactions contemplated by this Agreement and the other Transaction
Documents.

(d)Investment; Own Account. The Investor is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act. The
Investor understands that the Securities are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
Laws and the Investor is acquiring the Securities as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities Laws. Notwithstanding the foregoing, this representation and warranty
does not limit the Investor’s right to sell the Securities pursuant to the
Registration Rights Agreement or otherwise in compliance with applicable federal
and state securities Laws.

(e)No Brokers.  No brokerage or finder’s fees or commissions are or will be
payable by the Investor to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement and the other Transaction Documents
for which the Company would have any responsibility.

32

--------------------------------------------------------------------------------

 

 

ARTICLE IV.
COVENANTS

Section 4.1Interim Operations; Ongoing Consent Rights

.  (A)  The Company covenants and agrees as to itself and the Subsidiaries that,
from the date hereof through the Closing (unless the Investor shall otherwise
approve in writing, and except as otherwise expressly contemplated by this
Agreement or required by applicable Laws), the business of the Company and the
Subsidiaries shall be conducted in the ordinary and usual course consistent with
past practice and, to the extent consistent therewith, the Company and the
Subsidiaries shall use their respective reasonable best efforts to preserve
their business organizations intact and maintain existing relations and goodwill
with governmental authorities, customers, suppliers, distributors, creditors,
lessors, employees, sales representatives and business associates and keep
available the services of its and the Subsidiaries’ present employees and
agents. Without limiting the generality of the foregoing, and in furtherance
thereof, except (x) as otherwise expressly required by this Agreement or
applicable Law or (y) as the Investor may approve in writing, from the date
hereof through the Closing, the Company shall not and shall not permit the
Subsidiaries to take (or agree, authorize or commit to take) any of the
following actions:

(a)adopt or propose any change in its articles of incorporation or bylaws or
other applicable governing instruments;

(b)merge or consolidate the Company or any material Subsidiary with any other
Person, or restructure, reorganize, completely or partially liquidate or
dissolve, voluntarily file for bankruptcy or otherwise enter into any agreements
or arrangements or enter into any proceedings imposing material changes or
restrictions on its or any material Subsidiary’s assets, operations or
businesses;

(c)acquire assets from any other Person representing greater than 30% of the
fair market value of the total assets of the Company and the Subsidiaries, taken
as a whole;

(d)issue, sell, pledge, dispose of, grant, transfer, lease, license, guarantee,
encumber, or authorize the issuance, sale, pledge, disposition, grant, transfer,
lease, license, guarantee, or encumbrance of, any shares of capital stock of the
Company or any of the Subsidiaries (other than the issuance of shares (A) by a
wholly owned Subsidiary of the Company to the Company or another wholly owned
Subsidiary, (B) in respect of equity awards outstanding under the Incentive Plan
as of the date hereof, (C) pursuant to the terms of the Preferred Stock or (D)
pursuant to the terms of the Existing Warrants), or securities convertible or
exchangeable into, exercisable for or with a value measured by reference to any
shares of such capital stock, or any options, warrants or other rights of any
kind to acquire any shares of such capital stock or such convertible or
exchangeable securities;

(e)enter into any contracts or other arrangements between the Company or any of
the Subsidiaries and any of their respective directors or officers or any Person
beneficially owning five percent (5%) or more of the outstanding equity
securities of the

33

--------------------------------------------------------------------------------

 

 

Company on a fully diluted basis, except employment agreements and other
compensatory arrangements with directors and officers; 

(f)transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon or allow to lapse or expire or otherwise dispose of any
assets (including Intellectual Property and Programs), licenses, operations,
rights, product lines, businesses or interests therein of the Company or any of
the Subsidiaries, including capital stock of any of the Subsidiaries, except in
connection with (A) services provided in the ordinary course of business, (B)
sales of obsolete assets and (C) other than with respect to Intellectual
Property and Programs, sales, leases, licenses or other dispositions of assets
with a fair market value not in excess of 10% of the total assets of the Company
and the Subsidiaries, taken as a whole;

(g)reclassify, split, combine, subdivide, redeem, purchase or otherwise acquire,
directly or indirectly, any of its capital stock or securities convertible or
exchangeable into or exercisable for any shares of its capital stock;

(h)create or incur any Lien material to the Company or any of the Subsidiaries
not incurred in the ordinary course of business consistent with past practice;

(i)incur any indebtedness for borrowed money or guarantee such indebtedness of
another Person, or issue or sell any debt securities or warrants or other rights
to acquire any debt security of the Company or any of the Subsidiaries;

(j)enter into any material joint venture, partnership, consortium or joint
purchase arrangements, or acquire an equity interest of greater than or equal to
50% in any entity that is not a wholly owned Subsidiary of the Company (a
“Subject Venture”), if the Company’s and the Subsidiaries’ investment in and
advances to such Subject Venture would represent greater than 30% of the fair
market value of the total assets of the Company and the Subsidiaries, taken as a
whole or the Company’s and the Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subject Venture would represent
greater than 30% of the fair market value of the total assets of the Company and
the Subsidiaries, taken as a whole;

(k)declare, set aside or pay any dividends or make any distribution with respect
to its outstanding shares of capital stock or other equity interests (whether in
cash, assets, stock, property or other securities of the Company or the
Subsidiaries), except (x) dividends and distributions made by the Company’s
Subsidiaries to the Company or by a wholly owned Subsidiary of the Company and
(y) dividends required to be paid in accordance with the terms of the Company’s
existing debt securities and Preferred Stock;

(l)amend, modify or terminate any Material Contract, or cancel, modify or waive
any material debts or claims held by it or waive any material rights;

(m)except to the extent required pursuant to existing agreements in effect prior
to the date of this Agreement or as otherwise required by applicable Law, (A)

34

--------------------------------------------------------------------------------

 

 

increase in any manner the compensation or consulting fees, bonus, pension,
welfare, fringe or other benefits, severance or termination pay of any director
or officer of the Company or any of the Subsidiaries, except for increases in
base salary in the ordinary course of business consistent with past practice for
employees who are not officers, (B) grant any new awards to any officer or
director, or (C) adopt, amend, terminate or modify the terms of, any Company
Plan, the Incentive Plan or any outstanding awards thereunder; 

(n)make any material changes to the Company’s and the Subsidiaries’ lines of
business, adopt or make any material modifications to the Company’s strategic
plan, or make any material business decisions affecting the Company’s or the
Subsidiaries’ subscription video on demand (SVOD) business;

(o)abandon or allow any Registered Intellectual Property to lapse or expire for
failure to pay any registration, maintenance, renewal or other fee, except in
the ordinary course of business consistent with past practice; or

(p)make any changes with respect to the legal structure of the Company and the
Subsidiaries or to their accounting policies or procedures, except as required
by changes in applicable generally accepted accounting principles.

(B)  Without limiting the generality of the foregoing, and in furtherance
thereof, following the Closing, (1) the covenant contained in the first sentence
of Section 4.1(A) shall continue and (2) the Company shall not and shall not
permit the Subsidiaries to take (or agree, authorize or commit to take) any of
the actions set forth in clauses (a), (b), (c), (d), (e), (i), (j), (k), or (n)
of Section 4.1(A), except (x) as otherwise expressly required by this Agreement
or applicable Law or (y) as the Investor may approve in writing, in either case,
for so long as the Investor holds either 1) the Warrants (provided that none of
the Warrants have expired unexercised or were exercised on the basis of a
cashless exercise as provided in the Warrants) or 2) (I) in the case of clauses
(a), (b), (c), (d), (e), (j), (k), and (n) of Section 4.1(A), shares of Common
Stock constituting beneficial ownership of at least 40% of the Common Stock then
outstanding and (II) in the case of clause (i) of Section 4.1(A), shares of
Common Stock constituting beneficial ownership of at least 50.1% of the Common
Stock then outstanding.

Section 4.2Further Assurances

.  Subject to the terms and conditions set forth in this Agreement, the Company
and the Investor shall cooperate with each other and use (and shall cause their
respective Subsidiaries to use) their respective reasonable best efforts to take
or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable on their respective parts under this
Agreement and applicable Laws to effectuate the transactions contemplated by
this Agreement and the Transaction Documents as soon as practicable, including
preparing and filing as promptly as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party and/or any federal,
state, local or other Governmental Entity.

Section 4.3Directors

.

35

--------------------------------------------------------------------------------

 

 

(a)The Investor shall have the right (i) from and after the Closing and for so
long as the Investor holds any of the Warrants or any amounts remain outstanding
under the Credit and Guaranty Agreement, to designate two directors to the Board
of Directors and (ii) upon exercise in full by the Investor of all of the
Warrants, to designate not less than a majority of the members of the Board of
Directors. The Company hereby agrees to take all actions necessary and advisable
to effect the foregoing rights. At least one director designated by the Investor
shall be a member of each committee of the Board of Directors, subject to
applicable rules and regulations of the Commission and the NASDAQ.   

(b)The Company shall indemnify and hold harmless, to the fullest extent
permitted under applicable Law (and the Company shall also advance expenses as
incurred to the fullest extent permitted under applicable Law), each director on
the Board of Directors designated by the Investor in his or her capacity as such
against any and all costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, arising out of or pertaining to the
fact that such person is or was a director of the Company, including in
connection with the transactions contemplated by the Transaction Documents.

(c)The Company shall, at all times while a director designated by the Investor
is a member of the Board of Directors, obtain, fully pay for and maintain a
directors’ and officers’ liability insurance policy on customary terms.

Section 4.4Stockholder Approval

.  The Company shall prepare and file with the Commission, as promptly as
practicable after the date of this Agreement, a proxy statement in preliminary
form relating to the Stockholders Meeting (such proxy statement, including any
amendment or supplement thereto, the “Proxy Statement”).  The Company agrees, as
to itself and the Subsidiaries, that (i) the Proxy Statement will comply in all
material respects with the applicable provisions of the Exchange Act and the
rules and regulations thereunder and (ii) none of the information supplied by it
or any of the Subsidiaries for inclusion or incorporation by reference in the
Proxy Statement will, at the date of mailing to stockholders of the Company or
at the time of the Stockholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

Section 4.5Stockholders Meeting

.  The Company will take, in accordance with applicable Law and its articles of
incorporation and bylaws, all action necessary to convene a meeting of holders
of Common Stock (the “Stockholders Meeting”) as promptly as practicable after
the execution of this Agreement for the purpose of obtaining the Stockholder
Approval, and shall not postpone or adjourn such meeting without the consent of
the Investor except to the extent required by Law.  The Company will not change
the record date for the Stockholders Meeting set by the Company prior to the
date hereof without the prior written consent of the Investor.  Subject to
Section 4.12(f), (a) the Board of Directors shall recommend a vote in favor of
the Stockholder Approval (the “Company Recommendation”) and shall take all
lawful action to solicit the Stockholder Approval and (b) the Company shall use
its reasonable best efforts to

36

--------------------------------------------------------------------------------

 

 

obtain the Stockholder Approval.  Notwithstanding anything in this Agreement to
the contrary, unless the Investor shall have terminated this Agreement pursuant
to Section 5.1(b) or Section 5.1(g) prior to the date of the Stockholders
Meeting, the Company shall convene the Stockholders Meeting in accordance with
the first sentence of this Section 4.5 regardless of whether a Change of
Recommendation shall have occurred or an Acquisition Proposal shall have been
publicly announced or otherwise made known to the Company, the Board of
Directors or the Company’s stockholders.

Section 4.6Acknowledgment of Dilution

.  The Company acknowledges that the issuance of the Securities may result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions. The Company further acknowledges
that its obligations under the Transaction Documents, including, without
limitation, its obligation to issue the Underlying Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against the Investor and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

Section 4.7Access and Information

.  Subject to applicable Law, upon reasonable notice, the Company shall, and
shall cause the Subsidiaries to, afford the Investor’s officers and other
authorized representatives reasonable access, during normal business hours
throughout the period prior to and following the Closing (for so long as the
Investor holds Securities and/or shares of Common Stock that in the aggregate
constitute beneficial ownership of at least 5% of the Common Stock), to its
employees, properties, books, contracts and records and the Company shall, and
shall cause the Subsidiaries to, furnish promptly to the Investor all
information concerning its business (including financial and operating data and
internally-generated subscriber, accounts receivable and other operational
reports with respect to its business that are produced in the ordinary course),
properties books, contracts, commitments, tax returns, records and appropriate
officers, personnel and employees of the Company and the Subsidiaries, as may
reasonably be requested, provided that no investigation pursuant to this
Section 4.7 shall affect or be deemed to modify any representation or warranty
made by the Company or the Subsidiaries herein, and provided, further, that the
foregoing shall not require the Company or the Subsidiaries (i) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Company or the Subsidiaries would result in the disclosure of any trade
secrets of third parties or violate any of its obligations with respect to
confidentiality if the Company or the Subsidiaries shall have used reasonable
best efforts to obtain the consent of such third party to such inspection or
disclosure or (ii) to disclose any privileged information of the Company or any
of the Subsidiaries.  All requests for information made pursuant to this
Section 4.7 shall be directed to the executive officer or other Person
designated by the Company.  

Section 4.8Maintenance and Filing Requirements

.  From the date hereof through the Closing, the Company shall use its best
efforts to maintain the listing of the Common Stock on the NASDAQ.  From the
Closing Date and for so long as the Investor holds Securities and/or shares of
Common Stock that in the aggregate constitute beneficial ownership of at least
5% of the Common Stock, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in

37

--------------------------------------------------------------------------------

 

 

respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act, and to maintain the listing of the Common
Stock on the NASDAQ or another securities trading market.

Section 4.9Exercise Procedures

.  The form of Notice of Exercise included in the Warrants sets forth the
totality of the procedures required of the Investor in order to exercise any or
all of the Warrants, and no ink-original Notice of Exercise shall be required,
nor shall any medallion guarantee (or other type of guarantee or notarization)
of any Notice of Exercise form be required in order to exercise any or all of
the Warrants. No additional legal opinion, other information or instructions
shall be required of the Investor to exercise any or all of the Warrants. The
Company shall honor exercises of the Warrants and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

Section 4.10Publicity

.  The initial press release regarding the transactions contemplated by this
Agreement and the other the Transaction Documents shall be a joint press release
and thereafter the Company shall consult with the Investor and provide
meaningful opportunity for review and give due consideration to reasonable
comment by the Investor prior to issuing any press releases or otherwise making
public announcements with respect to the transactions contemplated by this
Agreement and the other Transaction Documents and prior to making any filings
with any third party and/or any Governmental Entity (including the NASDAQ) with
respect thereto, except as may be required by Law or by obligations pursuant to
any listing agreement with or rules of the NASDAQ or by the request of any
Governmental Entity.

Section 4.11Indemnification of Investor Parties

.  Subject to the provisions of this Section 4.11, the Company will indemnify
and hold the Investor and its directors, officers, stockholder, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Investor (within the
meaning of Section 15 of the Securities Act and Section 20(a) of the Exchange
Act), and the directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents (provided, however, that this
indemnity does not include any claim asserting that any action of the directors
in connection with the transactions contemplated by this Agreement and the other
the Transaction Documents constituted a breach of fiduciary duty). If any action
shall be brought against any Investor Party in respect of which indemnity may be
sought pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing. The Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Investor
Party,

38

--------------------------------------------------------------------------------

 

 

unless (1) the claim for indemnification relates to or arises in connection with
any criminal or quasi‑criminal proceeding, action, indictment, allegation or
investigation, (2) the Investor Party reasonably believes an adverse
determination with respect to the action, lawsuit, investigation, proceeding or
other claim giving rise to such claim for indemnification would be materially
detrimental to or materially injure the Investor Party's reputation or future
business prospects, or (3) the claim seeks an injunction or equitable relief
against the Investor Party. Any Investor Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Investor
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel, (iii)
upon petition by the Investor Party, an appropriate court rules that the Company
failed or is failing to vigorously prosecute or defend such claim, or (iv) in
such action there is, in the reasonable opinion of counsel, a material conflict
on any material issue between the position of the Company and the position of
such Investor Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Investor Party under this Agreement (x) for
any settlement by an Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed, or
(y) to the extent, but only to the extent, that a loss, claim, damage or
liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement or in the other Transaction Documents or intentional
fraud. The indemnification required by this Section 4.11 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The representations
and warranties in this Agreement shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of an Investor
Party, or the knowledge of any Investor Party’s officers, directors,
stockholders, employees or agents or the acceptance by any party of any
certificate or opinion hereunder. The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Investor
Party against the Company or others and any liabilities to which the Company may
be subject pursuant to Law or equity.

Section 4.12Acquisition Proposals

.

(a)No Solicitation.  Except as expressly permitted by Section 4.12(b), the
Company agrees that neither it nor any of the Subsidiaries nor any of its or
their respective officers or directors shall, and that it shall instruct and use
its best efforts to cause the Company’s and the Subsidiaries’ employees,
investment bankers, attorneys, accountants and other advisors or representatives
(such directors, officers, employees, investment bankers, attorneys, accountants
and other advisors or representatives, collectively, “Representatives”) not to,
directly or indirectly:

(i)initiate, solicit, encourage or facilitate any inquiries or the making of any
proposal or offer that constitutes, or could reasonably be expected to lead to,
any Acquisition Proposal;

39

--------------------------------------------------------------------------------

 

 

(ii)engage in, continue or otherwise participate in any discussions or
negotiations with any Person regarding any Acquisition Proposal; 

(iii)provide any non-public information or data concerning the Company or any of
the Subsidiaries to any Person in connection with any Acquisition Proposal or
potential Acquisition Proposal;

(iv)enter into any agreement or agreement in principle with any Person
concerning any letter of intent, memorandum of understanding, acquisition
agreement, merger agreement, option agreement, joint venture agreement,
partnership agreement or other similar agreement relating to any Acquisition
Proposal (other than a confidentiality agreement referred to in Section 4.12(b)
entered into in compliance with Section 4.12(b)) (each, an “Alternative
Agreement”);

(v)grant any waiver, amendment or release under any standstill or
confidentiality agreement concerning an Acquisition Proposal; or

(vi)otherwise facilitate any effort or attempt to make an Acquisition Proposal.

(b)Fiduciary Exception to No Solicitation.  Notwithstanding anything to the
contrary in Section 4.12(a), the Company may, in response to an unsolicited,
bona fide written Acquisition Proposal received on or prior to the date that is
ten (10) Business Days following the date of this Agreement, (i) provide
information regarding the Company or any of its Subsidiaries in response to a
request therefor by the Person who made such Acquisition Proposal, provided that
such information has previously been made available to the Investor or is made
available to the Investor prior to or concurrently with the time such
information is made available to such Person and that, prior to furnishing any
such material non-public information, the Company receives from the Person
making such Acquisition Proposal an executed confidentiality agreement with
terms at least as restrictive in all material respects on such Person as the
Confidentiality Agreement is on the Investor (provided that any such
confidentiality agreement shall expressly permit the Company to provide copies
of forms of agreements in respect of such Acquisition Proposal to the Investor
and its Representatives as contemplated in Section 4.12(f)), and
(ii) participate in any discussions or negotiations with any such Person
regarding such Acquisition Proposal if, and only if, prior to taking any action
described in clause (i) or (ii) above, the Board of Directors determines in good
faith after consultation with outside legal counsel that (A) based on the
information then available that such Acquisition Proposal either constitutes a
Superior Proposal or is reasonably likely to result in a Superior Proposal and
(B) such action is reasonably believed to be necessary or advisable in order for
the directors to comply with their fiduciary duties under applicable Law.

40

--------------------------------------------------------------------------------

 

 

(c)Definitions.  For purposes of this Agreement: 

(i)“Acquisition Proposal” means (A) any proposal or offer with respect to a
financing, merger, joint venture, partnership, consolidation, dissolution,
liquidation, tender offer, recapitalization, reorganization, spin-off, share
exchange, business combination or similar transaction involving the Company or
any of the material Subsidiaries and (B) any acquisition by any Person or group
(as defined in or under Section 13 of the Exchange Act) resulting in, or
proposal or offer, which if consummated would result in, any Person or group
becoming the beneficial owner, directly or indirectly, in one or a series of
related transactions (including any subsequent conversion or exchange of
securities issued in such transactions), of (x) 15% or more of the total voting
power or of any class of equity securities of the Company or those of any of the
Subsidiaries or (y) 15% or more of the consolidated total assets (including,
without limitation, equity securities of the Subsidiaries) of the Company, in
each case other than the transactions contemplated by this Agreement and the
other Transaction Documents.

(ii)“Superior Proposal” means an unsolicited, bona fide written Acquisition
Proposal, that the Board of Directors has determined in its good faith judgment,
after consultation with outside legal counsel, would result in a transaction
that is superior to the transactions contemplated by this Agreement and the
other Transaction Documents (including any revisions to the terms hereof and
thereof contemplated by Section 4.12(f)), after taking into account (A) the
nature of the Acquisition Proposal, including all legal, financial and
regulatory aspects of such proposal, (B) the identity of the Person or group
making the proposal as compared to the Investor and the businesses and
activities of the Investor (including the potential strategic alignment and
synergies of the Investor with the Company), (C) whether such Acquisition
Proposal is reasonably likely to be consummated in accordance with its terms
and, if consummated, would result in a transaction more favorable to the
Company’s stockholders than the transactions contemplated by this Agreement and
the other Transaction Documents (after taking into account any revisions to the
terms hereof and thereof contemplated by Section 4.12(f)), (D) the time likely
to be required to consummate the Acquisition Proposal and the risks associated
with consummating the Acquisition Proposal (including the conditionality of, and
the terms of any financing required for, such Acquisition Proposal), in each
case as compared to the transactions contemplated by this Agreement and the
other Transaction Documents (after taking into account any revisions to the
terms hereof and thereof contemplated by Section 4.12(f)), and (E) the effects
of the Acquisition Proposal on the Company and its business, strategic
direction, employees and customers.  For the avoidance of doubt, if the
transactions contemplated by this Agreement and the other Transaction Documents
(after taking into account any revisions to the terms hereof and thereof
contemplated by Section 4.12(f)) contain substantially identical financial and
other terms to those in an Acquisition Proposal, such Acquisition Proposal
cannot be deemed by the

41

--------------------------------------------------------------------------------

 

 

Board of Directors to be a “Superior Proposal” as compared to the proposal then
provided by the Investor. 

(d)Notice.  The Company shall promptly (and, in any event, within twenty-four
(24) hours) notify the Investor orally and in writing if (i) any inquiries,
proposals or offers with respect to an Acquisition Proposal are received by,
(ii) any non-public information is requested in connection with any Acquisition
Proposal from, or (iii) any discussions or negotiation with respect to an
Acquisition Proposal are sought to be initiated or continued with, the Company
or any of its Representatives, indicating, in connection with such notice, the
name of the applicable Person and the material terms and conditions of any
proposals or offers (including, if applicable, copies of any written requests,
proposals or offers, including proposed agreements) and thereafter shall
(x) keep the Investor informed, on a current basis, of the status and terms of
any such proposals or offers (including any amendments thereto) and the status
of any such discussions or negotiations, including any change in the Company’s
intentions as previously notified and (y) provide to the Investor as soon as
practicable after receipt or delivery thereof copies of all correspondence and
other written material sent by or provided to the Company or any of the
Subsidiaries from any Person that describes any of the terms or conditions of
any Acquisition Proposal.

(e)No Change of Recommendation.  Except as expressly permitted by
Section 4.12(f), the Board of Directors and each committee of the Board of
Directors shall not:

(i)withhold, withdraw, qualify or modify (or publicly propose or resolve to
withhold, withdraw, qualify or modify), in a manner adverse to the Investor, the
Company Recommendation;

(ii)approve or recommend (or determine to approve or recommend), propose, permit
or cause the Company to enter into, or otherwise declare advisable, an
Alternative Agreement;

(iii)at any time following receipt of an Acquisition Proposal, fail to reaffirm
the Company Recommendation as promptly as practicable (but in any event within
three (3) Business Days) after receipt of any request to do so from the
Investor;

(iv)fail to recommend unequivocally against acceptance of any tender offer or
exchange offer that is publicly disclosed (other than by the Investor or an
Affiliate of the Investor) prior to the earlier of (x) the date prior to the
date of the Stockholders Meeting and (y) ten (10) Business Days after the
commencement of such tender or exchange offer pursuant to Rule 14d-2 under the
Exchange Act or recommend that the holders of Common Stock tender their shares
of Common Stock in such tender offer or exchange offer;

42

--------------------------------------------------------------------------------

 

 

(v)fail to include the Company Recommendation in the Proxy Statement distributed
to the holders of Common Stock in connection with the Stockholders Meeting; or 

(vi)make any other public statement of the Board of Directors or a committee
thereof in connection with the Stockholders Meeting that is inconsistent with
the Company Recommendation (any action described in clauses (i) through (vi) of
this Section 4.12(e) being referred to as a “Change of Recommendation”).

(f)Fiduciary Exception to No Change of Recommendation.  Notwithstanding
Section 4.12(e), the Board of Directors may make a Change of Recommendation in
response to an Acquisition Proposal that is (x) made after the date of this
Agreement but on or prior to the date that is ten (10) Business Days following
the date of this Agreement (provided that an Acquisition Proposal made within
such period may be modified after such period if the Board of Directors
determined in good faith within such period that such Acquisition Proposal
either constitutes a Superior Proposal or is reasonably likely to result in a
Superior Proposal), (y) made in compliance with this Section 4.12 and (z) not
otherwise solicited, initiated, encouraged or facilitated in breach of this
Agreement; provided, however, that a Change of Recommendation in connection with
a Superior Proposal may be made only if (i) the Board of Directors determines in
good faith, after consultation with its outside legal counsel, that (A) such
Acquisition Proposal constitutes a Superior Proposal and (B) making a Change of
Recommendation is reasonably believed to be necessary or advisable in order for
the directors to comply with their fiduciary duties under applicable Law, and
(ii) prior to making the Change of Recommendation, the Company provides the
Investor with a written notice of its intent to take such action (a “Superior
Proposal Notice”) three (3) Business Days in advance of taking such action, such
Superior Proposal Notice to comply in form, substance and delivery with the
provisions of Section 4.12(d) and Section 6.4.  During the three (3) Business
Day period following receipt by the Investor of the Superior Proposal Notice
(the “Negotiation Period”) and prior to effecting such Change of Recommendation,
(x) the Company shall negotiate in good faith with the Investor (to the extent
the Investor desires to negotiate) with respect to any revisions to the terms of
the transaction contemplated by this Agreement and the other Transaction
Documents proposed by the Investor in response to a Superior Proposal, and
(y) in determining whether to make a Change of Recommendation in response to a
Superior Proposal, the Board of Directors shall take into account in good faith
any changes to the terms of the transactions contemplated by this Agreement and
the other Transaction Documents proposed by the Investor and any other
information provided by the Investor in response to such notice. Each time the
financial or other material terms of any Acquisition Proposal received in
compliance with the first sentence of this Section 4.12(f) are amended, the
Company shall be required to deliver to the Investor a new Superior Proposal
Notice in compliance with the requirements of this Section 4.12(f) (including
attaching a copy of the most current version of the new Alternative Agreement
relating to such amended Acquisition Proposal and copies of any related
documents) and, if requested by the Investor following receipt

43

--------------------------------------------------------------------------------

 

 

of the new Superior Proposal Notice, the Negotiation Period shall be extended by
an additional three (3) Business Days thereafter. 

(g)Certain Permitted Disclosure.  Nothing contained in this Section 4.12 shall
be deemed to prohibit the Company from complying with its disclosure obligations
under U.S. federal or state law with regard to an Acquisition Proposal;
provided, however, that if such disclosure does not reaffirm the Company
Recommendation or has the effect of withdrawing or adversely modifying the
Company Recommendation, such disclosure shall be deemed to be a Change
of  Recommendation and the Investor shall have the right to terminate this
Agreement as set forth in Section 5.1(g).

(h)Existing Discussions.  The Company shall immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Person
(other than the Investor and its Representatives) conducted heretofore with
respect to any Acquisition Proposal.  The Company shall take the necessary steps
to inform the Persons referred to in the first sentence of this Section 4.12(h)
of the obligations undertaken in this Section 4.12 and in any confidentiality
agreement entered into with any such Persons promptly after announcement of the
transactions contemplated by the Transaction Documents.  The Company also agrees
that it will promptly request each Person that has heretofore executed a
confidentiality agreement in connection with its consideration of an existing
Acquisition Proposal to return or destroy all confidential information
heretofore furnished to such Person by or on behalf of the Company or any of the
Subsidiaries.

Section 4.13Intellectual Property Agreements

.  Prior to the Closing, the Company and the Subsidiaries will use reasonable
best efforts to obtain from each employee of the Company and each Subsidiary, as
applicable, who contributes or has contributed to the production or development
of the Owned Intellectual Property or Programs on behalf of the Company or any
Subsidiary an executed confidentiality and invention assignment agreement in the
form set forth on Schedule 4.13. From and after the Closing and for so long as
the Investor holds Securities and/or shares of Common Stock that in the
aggregate constitute beneficial ownership of at least 5% of the Common Stock,
the Company and the Subsidiaries shall obtain an executed confidentiality and
invention assignment agreement in form and substance reasonably satisfactory to
the Investor from each employee hired by the Company and any of the
Subsidiaries.

Section 4.14Waiver Agreements; Other Instruments

.  From and after the date hereof, the Company shall (i) not agree to any
waiver, modification, supplementation or other amendment to, or the termination
of, any Waiver Agreement without the prior written consent of the Investor and
(ii) enforce all covenants, obligations and agreements contained in the Waiver
Agreements, both proactively and promptly upon the request of the Investor at
any time and from time to time.  From and after the date hereof and at any time
prior to the full exercise by the Investor of the Warrants, the Company shall
not agree to or effect any waiver, modification, supplementation or other
amendment to any instruments governing the Company’s capital stock or securities
convertible or exchangeable into or exercisable for any shares of its capital
stock (including, for the avoidance of doubt, the certificate of designations of
the Company’s Preferred Stock and the Existing Warrants, as such instruments may
be exchanged in connection with the

44

--------------------------------------------------------------------------------

 

 

Closing for the certificate of designations in the forms attached as Annex G and
the warrants in the forms attached as Annex H) without the prior written consent
of the Investor.

Section 4.15Subsequent Investor Sales

.  If at any time and from time to time the Investor requests assistance from
the Company to facilitate a sale by the Investor of any shares of Common Stock,
the Company shall provide all reasonable assistance to the Investor to
facilitate such sale.

Section 4.16Notice of Certain Events

.  From the date hereof until the Closing, each of the Company and the Investor
shall promptly notify the other party in writing if it has any reason to believe
that any of the conditions set forth in Section 2.3 would be unlikely to be
satisfied.  

ARTICLE V.
TERMINATION

Section 5.1Termination

.  This Agreement may be terminated at any time prior to the Closing, whether
before or after the time the Stockholder Approval is obtained:

(a)by mutual written consent of the Company and the Investor;

(b)by either the Company or the Investor if the Closing shall not have occurred
on or prior to December 31, 2016 (the “Termination Date”); provided, however,
that the right to terminate this Agreement under this Section 5.1(b) shall not
be available to any party whose action or failure to act has been a principal
cause of or resulted in the failure of the Closing to occur on or before such
date and such action or failure to act constitutes a breach of this Agreement;
provided, further, for the avoidance of doubt, that the right to terminate this
Agreement under this Section 5.1(b) shall not be available to the Company if the
Company has failed to hold the Stockholders Meeting in accordance with
Section 4.5 prior to the Termination Date;

(c)by either the Company or the Investor if a court or other Governmental Entity
of competent jurisdiction in the United States shall have issued an order,
decree or ruling or taken any other action (including the failure to have taken
an action), in any case having the effect of permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement and the
other Transaction Documents, which order, decree, ruling or other action is
final and non-appealable; provided, however, that the right to terminate this
Agreement under this Section 5.1(c) shall not be available to any party whose
action or failure to act both constitutes a breach of this Agreement and has
been a principal cause of or resulted in the entry, promulgation or occurrence
of such order, decree, ruling or other action;

(d)by the Company, upon a breach of any representation, warranty, covenant or
agreement on the part of the Investor set forth in this Agreement, or if any
representation or warranty of the Investor shall have become untrue, in either
case such that the condition set forth in Section 2.3(b)(i) or
Section 2.3(b)(ii) would not be satisfied as of the time of such breach or as of
the time such representation or warranty shall have

45

--------------------------------------------------------------------------------

 

 

become untrue; provided that the Company may not terminate this Agreement under
this Section 5.1(d) prior to thirty (30) days following the receipt of written
notice by the Investor from the Company of such breach (it being understood that
the Company may not terminate this Agreement pursuant to this Section 5.1(d) if
the Company is in material breach of this Agreement or if such breach by the
Investor is cured so that such conditions would then be satisfied); 

(e)by the Company, if the Stockholder Approval shall not have been obtained at
the Stockholders Meeting or at any adjournment or postponement of the
Stockholders Meeting taken in accordance with this Agreement, but only if (i) a
Change of Recommendation occurred, pursuant to and in accordance with the terms
and conditions of Section 4.12(f), prior to the Stockholders Meeting, (ii) the
Company is not in material breach of any of the terms of this Agreement and
(iii) the Company pays the Termination Fee to the Investor as provided in
Section 5.2(b);

(f)by the Investor, upon a breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue, in either
case such that the condition set forth in Section 2.3(c)(i) or
Section 2.3(c)(ii) would not be satisfied as of the time of such breach or as of
the time such representation or warranty shall have become untrue, provided that
the Investor may not terminate this Agreement under this Section 5.1(f) prior to
thirty (30) days following the receipt of written notice by the Company from the
Investor of such breach (it being understood that the Investor may not terminate
this Agreement pursuant to this Section 5.1(f) if the Investor is in material
breach of this Agreement or if such breach by the Company is cured so that such
conditions would then be satisfied);

(g)by the Investor, at any time prior to the Company’s obtaining the Stockholder
Approval, if the Board of Directors shall have made a Change of Recommendation;
or

(h)by the Investor, if the Stockholder Approval shall not have been obtained by
a vote taken at the Stockholders Meeting or at any adjournment or postponement
of the Stockholders Meeting in accordance with this Agreement.

Section 5.2Notice of Termination; Effect of Termination

.  

(a)Any termination of this Agreement under Section 5.1 will be effective
immediately upon the delivery of a valid written notice of the terminating party
to the other party hereto.  In the event of the termination of this Agreement as
provided in Section 5.1, this Agreement shall be of no further force or effect,
except (a) as set forth in this Section 5.2 and Article VI, each of which shall
survive the termination of this Agreement and (b) nothing herein shall relieve
any party from liability for any willful breach of this Agreement. No
termination of this Agreement shall affect the obligations of the parties
contained in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement in accordance with their terms.

46

--------------------------------------------------------------------------------

 

 

(b)In the event this Agreement is terminated by the Company pursuant to
Section 5.1(e), then the Company shall pay the Termination Fee to the Investor
simultaneously with such termination.  In the event this Agreement is terminated
by the Investor pursuant to (i) Section 5.1(g), (ii) Section 5.1(h) or
(iii) Section 5.1(b) and, in the case of clause (iii), the Stockholders Meeting
shall not have been held by the Termination Date, then the Company shall
promptly, but in no event later than five (5) Business Days after the date of
such termination, pay the Termination Fee to the Investor.  The Termination Fee
shall be paid by wire transfer of immediately available funds. 

(c)The Company acknowledges that the agreements contained in Section 5.2(b) are
an integral part of the transactions contemplated by this Agreement and the
other Transaction Documents, and that, without these agreements, the Investor
would not enter into this Agreement or the other Transaction Documents;
accordingly, if the Company fails to promptly pay the amounts due pursuant to
Section 5.2(b), as applicable, and, in order to obtain such payment, the
Investor commences a suit that results in a non-appealable judgment against the
Company for the Termination Fee, the Company shall pay to the Investor its costs
and expenses (including attorneys’ fees) in connection with such suit, together
with interest on the amount of the fee at the prime rate published in The Wall
Street Journal on the date such payment was required to be made through the date
of payment.  

(d)Notwithstanding anything to the contrary in this Agreement, except in the
case of fraud or a willful and material breach of this Agreement, in the event
that the Termination Fee becomes payable and is paid by the Company, the
Termination Fee shall be the Investor’s sole and exclusive remedy for monetary
damages under this Agreement.

ARTICLE VI.
MISCELLANEOUS

Section 6.1Survival

.  Each of the representations and warranties set forth in Section 3.1 (other
than the Company Fundamental Representations and the representations and
warranties set forth in Section 3.1(bb) and Section 3.1(ff)) and Section 3.2
shall survive the Closing and continue in effect until the expiration of the
period ending on the date that is eighteen (18) months from the Closing Date.
The Company Fundamental Representations shall survive the Closing and continue
in effect indefinitely. The representations and warranties set forth in Section
3.1(bb) and Section 3.1(ff) shall survive the Closing and continue in effect
until the expiration of the applicable statute of limitations with respect
thereto (after giving effect to any extensions or waivers thereof). The
covenants and agreements set forth in Article IV shall survive the Closing until
performed in accordance with their terms. Notwithstanding anything to the
contrary herein, any representation, warranty or covenant or agreement of the
Company in respect of which indemnity may be sought under Section 4.11, and the
indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 6.1 if notice of the claim,
inaccuracy or breach or potential inaccuracy or breach thereof giving rise to
such right or potential right of indemnity shall have been given to the Company
by an Investor Party prior to such time (regardless of when the losses in
respect thereof may actually be incurred).

47

--------------------------------------------------------------------------------

 

 

Section 6.2Fees and Expenses 

.  Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement and the other Transaction Documents. The Company shall pay all
Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
exercise notice delivered by the Investor), stamp Taxes, registration Taxes and
other Taxes, duties and fees levied in connection with the delivery of any
Securities to the Investor.

Section 6.3Entire Agreement

.  The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

Section 6.4Notices

.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment as set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Business Day, (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (c) the second (2nd)
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:

RLJ Entertainment, Inc.

8515 Georgia Avenue, Suite 650

Silver Spring, Maryland 20910
Attention:  Miguel Penella
Phone:  (301) 608-2115
Fax:  (301) 608-9313
Email: MPenella@rljentertainment.com

With a copy (which shall not constitute notice) to:

RLJ Entertainment, Inc.

6320 Canoga Avenue, 8th Floor

48

--------------------------------------------------------------------------------

 

 

Woodland Hills, CA 91367
Attention:  Legal Counsel
Phone:  (818) 407-9100
Fax:  (818) 407-9331
Email:  LegalCounsel@RLJEntertainment.com      

Arent Fox LLP

1717 K Street, NW

Washington, DC 20006
Attention:  Jeffrey E. Jordan
Phone:  (202) 857-6473
Fax:  (202) 857-6395
Email:  jeffrey.jordan@arentfox.com  

If to the Investor:

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  John Hsu, EVP – Treasurer & Financial Strategy
Phone:  (212) 324-8773
Fax:  (646) 273-7392
Email:  john.hsu@amcnetworks.com

With a copy (which shall not constitute notice) to:

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  Jamie Gallagher, EVP and General Counsel
Phone:  (646) 273-3606
Fax:  (646) 273-3789
Email:  jamie.gallagher@amcnetworks.com  

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  John P. Mead
                  Brian E. Hamilton
Phone:  (212) 558-3764 / (212) 558-4801
Fax:      (212) 558-3588
Email:  meadj@sullcrom.com / hamiltonb@sullcrom.com

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

Section 6.5Amendments; Waivers

.  No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument executed and delivered by a

49

--------------------------------------------------------------------------------

 

 

duly authorized officer of each of the parties.  The conditions to each of the
parties’ obligations to consummate the transactions contemplated by this
Agreement are for the sole benefit of such party and may be waived by such party
in whole or in part to the extent permitted by applicable Laws.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

Section 6.6Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investor. The Investor may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Company, except that the Investor may assign any and all of its rights under
this Agreement to any of its Affiliates; provided that no such assignment shall
relieve the Investor of its obligations under this Agreement.

Section 6.7No Third-Party Beneficiaries

.  This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and, other than as set forth in
Section 4.3(b) and Section 4.11, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

Section 6.8Governing Law

.  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal Laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, stockholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the State of Nevada. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Nevada for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (in each case, to the extent a dispute concerning another
Transaction Document is not subject to the governing law or exclusive
jurisdiction of another jurisdiction pursuant to the terms of such Transaction
Document), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper or is an inconvenient venue for
such Proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by Law. If any party hereto shall commence a Proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.11, the prevailing party in such Proceeding shall be
reimbursed by the non-prevailing party for its reasonable attorneys’

50

--------------------------------------------------------------------------------

 

 

fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.

Section 6.9WAIVER OF JURY TRIAL

.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY
DIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.9.

Section 6.10Specific Performance

.  In addition to being entitled to exercise all rights provided herein or
granted by Law, including recovery of damages to the extent permitted by this
Agreement, the Company and the Investor will be entitled to specific performance
under the Transaction Documents. The parties agree that irreparable damage would
occur in the event that any provision of the Transaction Documents were not
performed in accordance with its specific terms or were otherwise breached and
that monetary damages or other legal remedies may not be adequate compensation
for any loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
or Proceeding for specific performance of any such obligation the defense that a
remedy at Law would be adequate.

Section 6.11Counterparts

.  This Agreement may be executed in two or more counterparts, each such
counterpart being deemed to be an original instrument and all of which when
taken together shall be considered one and the same agreement, it being
understood that the parties need not sign the same counterpart. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

Section 6.12Severability

.  The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and

51

--------------------------------------------------------------------------------

 

 

(b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application of such
provision, in any other jurisdiction.

Section 6.13Replacement of Securities

.  If any certificate or instrument evidencing any Securities is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof (in the case of
mutilation), or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction.

Section 6.14Common Stock Adjustments

.  Each and every reference to share prices and shares of Common Stock in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

Section 6.15Payment Set Aside

.  To the extent that the Company makes a payment or payments to the Investor
pursuant to any Transaction Document or the Investor enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any Law (including, without
limitation, any bankruptcy Law, state or federal Law, common Law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or set off had not occurred.

Section 6.16Construction

.  The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, the parties agree that this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

Section 6.17Interpretation

.  Where a reference in this Agreement is made to an Article, Section, Annex,
Exhibit or Schedule, such reference shall be to an Article, Section, Annex,
Exhibit or Schedule to this Agreement unless otherwise indicated.  Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation” or words of
like import.  The use of the masculine, feminine or neuter gender, or the
singular or plural form of words used herein (including defined terms) shall not
limit any provision of this Agreement.  Reference herein to a particular Person
includes such Person’s successors and assigns to the extent such successors and
assigns are permitted by the terms of any applicable Contract.  Reference to a
particular Contract (including this Agreement), document or instrument means
such Contract, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof.  Any reference to a
particular Law means such Law as amended, modified or supplemented (including
all rules and regulations promulgated thereunder) and, unless otherwise
provided, as in effect

52

--------------------------------------------------------------------------------

 

 

from time to time.  The terms “cash” and “$” mean United States Dollars.  The
use of the terms “hereunder,” “hereof,” “hereto” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article,
Section, paragraph or clause of, or Annex to, this Agreement.

Section 6.18Headings

.  The table of contents, captions and headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

[Signature page follows]

53

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above. 

 

RLJ Entertainment, INc.

 

 

By:  /s/ Miguel Penella
       Name:  Miguel Penella
       Title:    Chief Executive Officer

 

 

DIGITAL ENTERTAINMENT HOLDINGS LLC

 

 

By:  /s/ Joshua W. Sapan    
       Name:  Joshua W. Sapan
       Title:    President and Chief Executive Officer




[Signature Page to Investment Agreement]

--------------------------------------------------------------------------------

 

 

ANNEX F

 

Terms of Stockholders’ Agreement

 

Stockholders’ Agreement to include the following terms provided in the term
sheet but not addressed in the other Transaction Documents: preemptive rights,
right of first refusal, tag-along, and drag-along rights.

 